

115 HR 1764 IH: Fair Treatment of Scholarships and Pell Grants Act of 2017
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1764IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude room and board costs and certain research
			 expenses from gross income of certain students.
	
 1.Short titleThis Act may be cited as the Fair Treatment of Scholarships and Pell Grants Act of 2017. 2.Exclusion of room and board costs and certain research expenses from gross income (a)In generalSection 117(b)(1) of the Internal Revenue Code of 1986 is amended by striking used for qualified tuition and related expenses. and inserting the following:
				
 used—(A)for qualified tuition and related expenses, or (B)for room and board costs..
 (b)Clarification with respect to research expensesSection 117(b)(2)(B) of such Code is amended by inserting or for research at such an educational organization before the period at the end. (c)DefinitionsSection 117(b) of such Code is amended by adding at the end the following new paragraph:
				
 (3)Room and board costsFor purposes of paragraph (1), the term room and board costs means room and board costs for which there is an allowance under section 472(3) of the Higher Education Act of 1965..
			(d)Limitation
 (1)In generalSection 117(c) of such Code is amended by adding at the end the following new paragraph:  (3)Expenses for research (A)In generalThe amount included in qualified tuition and related expenses under subsection (b)(2)(B) for a taxable year for research not required for a course of instruction shall not exceed $300.
 (B)Inflation adjustmentIn the case of any taxable year beginning after 2017, the $300 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) of such section.
 (C)RoundingIf any increase determined under subparagraph (B) is not a multiple of $5, such increase shall be rounded to the nearest multiple of $5..
 (2)Conforming amendmentsSection 117(c) of such Code is amended— (A)in the heading, by striking Limitation and inserting Limitations, and
 (B)in the heading of paragraph (1), by striking In general and inserting Payment for teaching, research, and other services. (e)Effective dateThe amendments made by this section apply with respect to amounts received in taxable years beginning after December 31, 2016.
			